Exhibit 10.7

THIRD AMENDMENT TO

REVOLVING CREDIT AGREEMENT

THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (the “Amendment”) is dated as
of June 16, 2008, between ACCENTIA BIOPHARMACEUTICALS, INC., a Florida
corporation (herein called the “Borrower”), and SOUTHWEST BANK OF ST. LOUIS, a
Missouri banking corporation, successor by merger to Missouri State Bank and
Trust Company, a Missouri banking corporation (herein called the “Lender”).

WHEREAS, the parties hereto entered into a Revolving Credit Agreement, dated
December 30, 2005, as amended (the “Credit Agreement”), pursuant to which
Borrower executed and delivered its Revolving Credit Note in the original amount
of Three Million and no/100 Dollars ($3,000,000, which note was amended by that
certain Revolving Credit Note Modification Agreement, dated March 29, 2006, to
increase the principal amount available for borrowing to Four Million and No/100
Dollars ($4,000,000.00) (the note as from time to time amended being hereinafter
referred to as the “Revolving Credit Note”); and

WHEREAS, Borrower is entering into a Debt Payoff Agreement with Laurus Master
Fund, Ltd. and in connection therewith is restructuring its various credit
facilities with Lender and other existing or future credit providers and has
asked Lender to modify certain terms and conditions of the Credit Agreement and
certain ancillary documents to facilitate such restructuring; and

WHEREAS, Lender has agreed to do so subject to terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

1. Defined Terms. Terms defined in the Credit Agreement shall have the same
meanings when used herein.

2. Amendment to Credit Agreement. The Credit Agreement is hereby amended,
effective as of the date hereof, as follows:

A. The first recital is hereby amended by deleting therefrom the reference to
“$4,000,000” in the first line thereof and substituting in lieu thereof the
following: $4,085,000.”

B. The definition of Borrowing Base is hereby amended by deleting the reference
to “$4,000,000” where it appears in the second line of said definition and
substituting in lieu thereof: “$4,085,000”.

C. The term “Maturity Date” is hereby amended to be July 15, 2008:

D. The Security Agreement attached to the Credit Agreement as Exhibit C is
hereby deleted and terminated in its entirety and the Security Agreement
attached to the Credit Agreement as Exhibit D shall be amended in accordance
with the terms and provisions of that certain Second Amendment to Security
Agreement attached hereto as Exhibit 2B:



--------------------------------------------------------------------------------

E. Section 4.15 (Financial Covenants) of the Credit Agreement is hereby amended
by deleting said Section in its entirety and substituting in lieu thereof the
following:

“Intentionally Deleted.”

F. Except as hereby amended, all other terms and conditions of the Credit
Agreement shall remain the same and the Credit Agreement is in full force and
effect.

3. Ancillary Actions. In addition to amending the Credit Agreement, Borrower has
asked Lender and Lender and Borrower hereby agree to modify and amend the
Security Agreement of TEAMM Pharmaceuticals, Inc. to revise the description of
the collateral secured thereby and release the existing UCC-1 filings and to
refile UCC-1’s to conform to the revised collateral description and Lender has
so agreed. In consideration of the foregoing, Borrower has agreed to pledge to
Lender 15,000,000 shares of the stock of Biovest International, Inc.

4. Conditions Precedent. The amendments provided for above shall become
effective upon fulfillment of the following conditions precedent:

A. The Lender shall have received fully executed copies of each of the
following:

 

  1. Two (2) counterparts of this Amendment; and

 

  2. Revolving Credit Note Modification Agreement; and

 

  3. Second Amendment to Security Agreement of TEAMM Pharmaceuticals, Inc.; and

 

  4. Stock Pledge Agreement of Borrower pledging 15,000,000 shares of Biovest
International, Inc. together with stock powers signed in blank; and

 

  5. Guarantors’ reaffirmation of the Guaranty.

B. The Lender shall have received, in form and substance satisfactory to it,
certified copies of all corporate action taken by the Borrower to authorize the
execution, delivery and performance of this Amendment.

C. No Event of Default as specified in Section V of the Credit Agreement or in
any of the other documents executed in connection with the Credit Agreement and
no event which, with notice or lapse of time or both, would become such an Event
of Default, shall have occurred and be continuing as of the date of this
Amendment, the representations and warranties contained in Section III of the
Credit Agreement shall be true on and as of said date with the same force and
effect as if made on and as of said date; and the President of Borrower by
executing this Amendment does so certify.

D. An updated list of all locations at which any of the Collateral is kept.

 

2



--------------------------------------------------------------------------------

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of Missouri.

5. Counterparts. This Amendment may be executed in any number of counterparts
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

6. Ratification. Except as amended hereby the Credit Agreement is in all
respects ratified, approved and confirmed.

7. Writing Required. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT
OR TO FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING PROMISES TO EXTEND
OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US
(CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

ACCENTIA BIOPHARMACEUTICALS, INC. BY:  

/S/ FRANCIS E. O’DONNELL, JR.

Name:   Francis E. O’Donnell, Jr. Title:   Chairman and CEO SOUTHWEST BANK OF
ST. LOUIS BY:  

/S/ SCOTT Z. LARSON

Name:   Scott Z. Larson Title:   Senior Vice President

 

3